Cite as 2016 Ark. App. 503


                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                        No. CR-16-100

                                                   Opinion Delivered   October 26, 2016

MARK S. LEWIS                                      APPEAL FROM THE CLAY COUNTY
                               APPELLANT           CIRCUIT COURT, EASTERN DISTRICT
                                                   [NO. CR-2013-67]
V.
                                                   HONORABLE MELISSA BRISTOW
                                                   RICHARDSON, JUDGE
STATE OF ARKANSAS
                                 APPELLEE          AFFIRMED


                              LARRY D. VAUGHT, Judge

       Mark Lewis appeals the Clay County Circuit Court’s order revoking his probation. His

only argument on appeal is that the trial court erred in not ordering, sua sponte, a competency

evaluation. We affirm.

       In May 2014, Mark pled guilty to furnishing prohibited articles pursuant to Arkansas

Code Annotated section 5-54-119 (Supp. 2013) and was sentenced to five years’ probation.

Mark was ordered to pay $1,170 in fines, fees, and costs at the rate of $75 per month. The

State filed a petition for revocation of Mark’s probation in 2015, followed by an amended

petition that alleged he had violated the terms and conditions of probation by failing to make

any payments as ordered and having committed the crimes of disorderly conduct, criminal

mischief, and two counts of aggravated assault on a family member.
                                 Cite as 2016 Ark. App. 503

       At the revocation hearing, Della Jackson testified that she worked for the Eastern

District of Clay County collecting payments for the circuit court. She stated that Lewis had

never made any payments.

       Norma Jean Lewis testified that she was Mark Lewis’s mother. She testified that, during

the time period relevant to this case, Mark resided in her home, as did her two grandsons who

were fourteen and three years old. She stated that on May 3, she had awakened to noises in

the house and had found her grandson’s “pillow pet” in the hallway “in shreds.” She then

found Mark in his bedroom speaking gibberish. She went to the living room where she found

her leather sofa cut up and stuffing strewn around the room. There was also a picture knocked

off the wall, and the frame was broken. She testified that Mark had denied destroying the sofa,

but she did not believe him because there was no one else in the house at the time except her

three-year-old grandson. She stated that she went to the sheriff’s office and reported the

incident and told them that she wanted Mark out of her house. She stated that she had not

been threatened or harmed by Mark. She also stated that no one else in the home used

methamphetamine except possibly Mark, but then explained on cross-examination that her

other son, Jason, who previously used the room Mark was using, had a history of

methamphetamine usage.

       Officer Sam Poole testified that when he arrived at Norma Lewis’s home, the living

room and bedroom were in “shambles” and that he observed a knife in the couch cushion.

He also stated that Mark was talking “out of his head.” Poole testified that, after he arrested

Mark, Ms. Lewis brought two spoons and a syringe to the station, alleging that they must

belong to Mark.


                                              2
                                  Cite as 2016 Ark. App. 503

       Mark Lewis testified that he understood the nature of the revocation proceedings and

that he did not have to testify on his own behalf. He admitted cutting up the leather sofa,

stating that he was looking for a piece of paper that contained information about a girl who

had been missing since approximately 1988 or 1989. Mark reasoned that the couch had been

purchased for less than $200 approximately nine years ago and was not in good condition and

that he could replace it after he cut it up looking for the piece of paper. He explained that he

had then accidentally knocked the picture off the wall while trying to clean up.

       Mark denied that the methamphetamine was his, stated that his brother had been using

that room, and stated that he had asked for a drug test that he never received. He then testified

about the events surrounding his underlying charge for furnishing a prohibited item and

discussed his efforts to obtain a lawyer for that charge. The State objected to the relevance of

the testimony, and the court sustained the objection.

       At one point in his testimony, Mark spontaneously stated, “You know, I’m off my

meds.” He testified he had been on Celexa and Adderall but that approximately a month

before the hearing he had stopped receiving his medications while incarcerated.

       Mark attributed both the drug paraphernalia and the messy condition of the house to

his brother, who had been staying in Mark’s bedroom a few months prior to the incident and

who had a history of methamphetamine use.

       Mark then testified as to his previous convictions and criminal history, including

forgery convictions and methamphetamine possession. He stated that he had three felony

convictions and four convictions total. He acknowledged that he was a habitual offender. Mark

testified that he had signed the terms and conditions of his probation in 2013, that they had


                                               3
                                  Cite as 2016 Ark. App. 503

been presented to him by his attorney, and that they had included a payment schedule for his

required payments. He then testified about previous proceedings before a different judge in a

different case, in which he also apparently had a payment schedule.

       In closing, Mark’s attorney stated that Mark had admitted he had destroyed the sofa

but that he had thought the paper he was looking for was more important than the sofa and

that he could replace the sofa. He also argued that the new offense, if Ms. Lewis’s testimony

was believed, would only be a misdemeanor.

       The court found that Mark had violated the terms and conditions of his probation by

(1) failing to pay his fines, fees, and costs as ordered; (2) destroying his mother’s couch; and

(3) possessing drug paraphernalia.1 The court sentenced Mark to sixty months’ imprisonment

followed by twenty-four months’ SIS. The court then entered a written sentencing order, and

Mark filed a timely notice of appeal.

       A circuit court may revoke a defendant’s probation prior to expiration if the court finds

by a preponderance of the evidence that the defendant inexcusably failed to comply with a

condition of his or her probation. Ark. Code Ann. § 16-93-308 (Supp. 2015); Miller v. State,

2011 Ark. App. 554, at 11, 386 S.W.3d 65, 71. Evidence that would be insufficient for a new

criminal conviction may be sufficient for the revocation of probation. Lamb v. State, 74 Ark.

App. 245, 45 S.W.3d 869 (2001). The State bears the burden of proof, but it need only prove

that the defendant committed one violation of the conditions of probation. Majors v. State,


       1The revocation petition and the amended petition did not allege that Mark had violated
the terms and conditions of his probation by using or possessing drugs or drug paraphernalia.
However, the court included such a finding in its ruling from the bench. Mark neither made
any argument to the trial court about the fact that the petition contained no drug allegations
nor argued this point on appeal. Therefore, we do not address it.
                                               4
                                  Cite as 2016 Ark. App. 503

2012 Ark. App. 501, at 4. In Ferguson v. State, 2016 Ark. App. 4, at 3, 479 S.W.3d 588, 590, we

explained that “[o]n appeal, we will not reverse the trial court’s decision to revoke unless it is

clearly erroneous, or clearly against the preponderance of the evidence.” Moreover, we must

defer to the superior position of the trial court to determine questions of credibility and the

weight to be given the evidence. Id., 479 S.W.3d at 590.

       Mark’s only point on appeal is that the trial court erred in not questioning, sua sponte,

his competency to stand trial and not ordering a competency evaluation. Mark acknowledges

that he never raised this issue below, but he argues that we should address it on appeal because

the trial court had an obligation to raise it sua sponte even if his counsel failed to do so. Mark

relies on a short line of cases applying federal due-process analysis and finding that it violates

a defendant’s Fourteenth Amendment due-process rights if the court fails to sua sponte raise

the issue of competency when there is evidence raising a reasonable doubt as to his fitness to

proceed. Speedy v. Wyrick, 702 F.2d 723 (1983); Porta v. State, 2013 Ark. App. 402, at 5–6, 428
S.W.3d 585, 588. In Porta, we explained that

       [a] contemporaneous objection is generally required to preserve an issue for appeal,
       even an issue of constitutional dimensions. Anderson v. State, 353 Ark. 384, 108 S.W.3d
592 (2003). Citing Wicks v. State, 270 Ark. 781, 606 S.W.2d 366 (1980), we explained in
       Vilayvanh v. State, 2012 Ark. App. 561, 2012 WL 4833805, that it is possible, under very
       rare and extreme circumstances, that a trial court may be obliged to intervene sua sponte
       to correct a serious problem. Once such circumstance occurs when there is a
       reasonable doubt about the defendant’s competency to stand trial, as discussed in Jacobs
       v. State, 294 Ark. 551, 553–54, 744 S.W.2d 728, 729–30 (1988):

               The conviction of an accused person while he is legally incompetent violates
               due process. Pate v. Robinson, 383 U.S. 375 [86 S. Ct. 836, 15 L. Ed. 2d 815]
               (1966). See also Ark. Code Ann. § 5-2-302 (1987).

Porta, 2013 Ark. App. 402, at 5–6, 428 S.W.3d at 588 (quoting Pate v. Robinson, 383 U.S. 375,

86 S. Ct. 836, 15 L. Ed. 2d 815 (1966)). Neither Speedy nor Porta was a revocation case.
                                                5
                                   Cite as 2016 Ark. App. 503

However, although in a revocation hearing a defendant is not entitled to the full panoply of

rights that attend a criminal prosecution, he is entitled to due process. Ryan v. State, 2016 Ark.

App. 105, at 5, 484 S.W.3d 689, 693 (citing Goforth v. State, 27 Ark. App. 150, 152, 767 S.W.2d
537, 538 (1989)). Because due process is a flexible concept, each particular situation must be

examined in order to determine what procedures are constitutionally required. Hill v. State, 65
Ark. App. 131, 132, 985 S.W.2d 342, 342 (1999).

        Pursuant to Porta, a due-process evidentiary hearing is constitutionally compelled

whenever there is substantial evidence that the defendant may be mentally incompetent to

stand trial.

        “Substantial evidence” is a term of art. “Evidence” encompasses all information
        properly before the court, whether it is in the form of testimony or exhibits formally
        admitted or it is in the form of medical reports or other kinds of reports that have been
        filed with the court. Evidence is “substantial” if it raises a reasonable doubt about the
        defendant’s competency to stand trial. Once there is such evidence from any source,
        there is a doubt that cannot be dispelled by resort to conflicting evidence. The function
        of the trial court in applying Pate’s substantial evidence test is not to determine the
        ultimate issue: Is the defendant competent to stand trial? Its sole function is to decide
        whether there is any evidence which, assuming its truth, raises a reasonable doubt about
        the defendant’s competency. At any time that such evidence appears, the trial court sua
        sponte must order an evidentiary hearing on the competency issue.

Porta, 2013 Ark. App. 402, at 6, 428 S.W.3d 585, 588 (citing Pate v. Robinson, 383 U.S. 375, 86
S. Ct. 836, 15 L. Ed. 2d 815 (1966)). Although the Supreme Court has not prescribed exact

standards as to the quantum or nature of the evidence necessary to require a competency

hearing, the Court has indicated that consideration of evidence relating to “a defendant’s

irrational behavior, his demeanor at trial, and any prior medical opinion on competence to

stand trial” is appropriate. Id. at 6, 428 S.W.3d at 588.




                                                 6
                                   Cite as 2016 Ark. App. 503

       In this case, as in Porta, the court was not presented with substantial evidence calling

into question Mark’s competency to stand trial. In order to be competent to stand trial, a

defendant must have the capacity to understand the nature and object of the proceedings

against him, to consult with counsel, and to assist in preparing his defense. Porta, 2013 Ark.

App. 402, at 6, 428 S.W.3d at 588. Here, while Mark’s stated reasons for destroying his

mother’s sofa and his denials of wrongdoing were unpersuasive, they were not, as his counsel

asserts, “incoherent . . . word salad.” While Mark mentioned that he was “off his meds,” Celexa

and Adderall, the court was presented with no evidence or testimony regarding the effect of

those medications. His behavior, if odd, did not rise to the level of irrational; he testified

coherently, provided direct responses to each question, stated the reasons for his actions, and

provided alternative explanations for some of the State’s allegations against him. He stated

that he had received the terms and conditions of his probation, had gone over them with his

attorney, and that he understood the nature of the current revocation proceedings. There is

no evidence to suggest incompetency other than the fact that he had an unusual speech

pattern, rambled, and testified to irrelevant matters. This is insufficient, under Porta, to require

the court to sua sponte halt the proceedings and order a competency evaluation. Therefore,

Mark cannot avail himself of the narrow exception established in Porta and Speedy to the general

rule that the appellate court will not address arguments raised for the first time on appeal.

Gilliland v. State, 2010 Ark. 135, at 10, 361 S.W.3d 279, 285. Because Lewis failed to raise the

issue of competency below, and because the record does not support the conclusion that the

trial court was obligated to raise it sua sponte, we affirm.




                                                 7
                           Cite as 2016 Ark. App. 503

Affirmed.

KINARD and GRUBER, JJ., agree.

David O. Bowden, for appellant.

Leslie Rutledge, Att’y Gen., by: Rebecca Bailey Kane, Ass’t Att’y Gen., for appellee




                                         8